UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0-32875 ALLOY STEEL INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 98-0233941 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Alloy Steel International, Inc. 42 Mercantile Way Malaga P.O. Box 3087 Malaga D C 6945 Western Australia (Address of principal executive offices) 61 (8) 9248 3188 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ There were 17,350,000 shares of Common Stock outstanding as of April 30, 2010. PART I FINANCIAL INFORMATION Item 1. Financial Statements ALLOY STEEL INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, (unaudited) September 30, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accountsof $nil at March 31, 2010 and September 30, 2009 Inventories Prepaid expenses and other current assets Total Current Assets Property and Equipment, net Other Assets Investments Deferred Tax Asset Other Assets Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Notes payable, current portion $ $ Accrued officers’ salaries Royalties payable, related party Current tax payable - Accounts payable and other current liabilities Total Current Liabilities Long-Term Liabilities Notes payable, less, current portion Notes payable, officers, less current portion Employee entitlement provisions Deferred Tax Liabilities - Total Long-Term Liabilities Commitments and Contingencies Stockholders’ Equity Preferred Stock: $0.01 par value; authorized 3,000,000 shares; issued and outstanding – none - - Common Stock: $0.01 par value; authorized 50,000,000 shares;17,350,000issued and outstanding Capital in excess of par value Accumulated other comprehensive income Accumulated income Non controlling interest ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to condensed consolidated financial statements - 1 - ALLOY STEEL INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) Three Months Ended March 31 Six Months Ended March 31, (unaudited) (unaudited) (unaudited) (unaudited) Sales $ Cost of Sales Gross Profit Operating Expenses Selling, general and administrativeexpenses Income (Loss) From Operations Other Income (Expense) Interest income Interest expense ) Insurance recovery Other Income Impairment expense ) Income (Loss) Before Income Tax Expense (Benefit) Income tax expense (benefit) Net Income (Loss) Net (income) loss attributable to non-controlling interests ) Net Income (Loss) attributable to Stockholders $ Basic Income (Loss) and Diluted Income (Loss) per Common Share $ $ 0.151 $ Weighted Average Common Shares Outstanding Comprehensive Income (Loss) Net Income (Loss) $ Other Comprehensive Income (Loss) Foreign currency translationadjustment ) ) Comprehensive Income (Loss) $ $ ) $ $ ) See accompanying notes to condensed consolidated financial statements - 2 - ALLOY STEEL INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows Six Months Ended March 31, (unaudited) (unaudited) Cash Flows From Operating Activities Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Dividends reinvested directly to investments ) ) Reversal of write down of investment assets ) Profit on disposal of fixed assets ) - Loss attributable to non-controlling interests ) ) Increase (decrease) in cash and cash equivalents attributable to changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other current assets ) Accrued officers’ salaries ) ) Accounts payable and other current liabilities ) Income taxes payable ) Net Cash Provided by Operating Activities Cash Flows From Investing Activities Purchase of property and equipment ) ) Investment in joint venture - ) Purchase of listed financial assets ) - Net Cash Provided by (Used in) Investing Activities ) ) Cash Flows From Financing Activities Proceeds from borrowings - Repayments on notes and loans payable ) ) Net Cash Used in Financing Activities ) ) Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents ) ) Net Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental disclosure of cash flow information, cash paid for interest $ $ Supplemental disclosure of non cash information, equipment acquiredunder note payable $ $ - See accompanying notes to condensed consolidated financial statement - 3 - ALLOY STEEL INTERNATIONAL, INC. AND SUBSIDIARY Notes to Condensed Consolidated Financial Statements Note 1 – Unaudited Statements The accompanying condensed consolidated financial statements of Alloy Steel International, Inc. (“us” or “the Company”) as of March 31, 2010 and for the three month periods ended March 31, 2010 and 2009 are unaudited and reflect all adjustments of a normal and recurring nature to present fairly the financial position, results of operations and cash flows for the interim periods.These unaudited condensed consolidated financial statements have been prepared by the Company pursuant to instructions to Form 10-Q.Pursuant to such instructions, certain financial information and footnote disclosures normally included in such financial statements have been omitted.It is suggested that these condensed consolidated financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s audited consolidated financial statements included in the registrant’s annual reporting on Form 10-K for the year ended September 30, 2009.The results of operations for the three month period ended March 31, 2010 are not necessarily indicative of the results that may occur for the year ending September 30, 2010. Note 2 – New Accounting Pronouncements In February 2010, the Financial Accounting Standards Board (“FASB”) amended its authoritative guidance related to subsequent events to alleviate potential conflicts with current United States Securities Exchange Commission (“SEC”) guidance.Effective immediately, these amendments remove the requirement that an SEC filer disclose the date through which it has evaluated subsequent events.The adoption of this guidance did not have an impact on the Company’s consolidated financial statements. In January 2010, the FASB issued authoritative guidance that will require entities to make new disclosures about recurring or nonrecurring fair-value measurements of assets and liabilities, including 1) the amounts of significant transfers between Level 1 and Level 2 fair value measurements.The FASB also clarified existing fair-value measurement disclosure guidance about the level of disaggregation of assets and liabilities, and information about the valuation techniques and inputs used in estimating Level 2 and Level 3 fair value measurements.Except for certain detailed Level 3 disclosures, which are effective for fiscals years beginning after December 15, 2010 and interim periods within those years, the new guidance became effective for the Company’s fiscal 2010 quarter.The Company did not have transfers of assets and liabilities requiring Leve1 3 fair value measurements.The adoption of this disclosure-only guidance did not have an impact on the Company’s consolidated results. In December 2009, there was a revision to the accounting standard for the consolidation of variable interest entities.The revision eliminates the exemption for qualifying special purpose entities, requires a new qualitative approach for determining whether a report entity should consolidate a variable interest entity and changes the requirement for when to assess whether a reporting entity should consolidate a variable interest entity.During February 2010, the scope of the revised standard was modified to indefinitely exclude certain entities fro the requirement to be assessed for consolidation.We adopted the new standard upon its effective date of January 1, 2010, and the adoption had no impact on our financial position or results of operations. In October 2009, the FASB issued authoritative guidance for revenue recognition for multiple-deliverable arrangements. This authoritative guidance impacts the determination of when the individual deliverables included in a multiple-deliverable arrangement may be treated as separate units of accounting. Additionally, this guidance modifies the manner in which the transaction consideration is allocated across the separately identified deliverables by no longer permitting the residual method of allocating arrangement consideration. The new guidance is effective for transactions entered into or modified in fiscal years beginning after June 15, 2010, which for the Company will be the first quarter of fiscal 2011. The Company is currently evaluating the potential impact of this authoritative guidance on the Company’s financial position and results of operations. In June 2009, the FASB issued authoritative guidance on variable interest entities, which becomes effective the first annual reporting period beginning after November15, 2009 and will be effective for the Company in fiscal 2011. This authoritative guidance requires revised evaluations of whether entities represent variable interest entities, ongoing assessments of control over such entities, and additional disclosures for variable interests.The Company is currently evaluating the potential impact of this authoritative guidance on the Company’s financial position and results of operations. - 4 - Note 3 – Inventories At March 31, 2010 (unaudited) and September 30, 2009, inventories consisted of the following: Mar 31, 2010 (unaudited) Sept 30 , 2009 Raw materials $ $ Work in progress Finished goods $ $ Item 2. Management’s Discussion and Analysis You should read the following discussion and analysis of our financial condition and results of operations in conjunction with our financial statements, the notes to our financial statements and other financial information contained elsewhere in this filing. Overview We manufacture and distribute Arcoplate, a wear-resistant alloy overlay wear plate produced through a patented process.We believe that wear is the largest single factor leading to production losses in the mining, mineral-processing, and steel manufacturing industries. Consequently, wear solutions are indispensable for these businesses.The wearing of metal parts is generally defined as a gradual decay or breakdown of the metal.This wear of equipment may be due to many causes and accordingly, the selection of wear plate solutions can be a relatively complex process. In order to minimize the effects of wear, businesses have traditionally employed such wear-combating materials as rubber compounds, ceramics, alloy castings, welded overlay wear plates, and quenched and tempered carbon steel plates.We believe that each of these materials offer a limited solution to the problem of wear.While tungsten carbide is generally recognized by the mining, mineral-processing and steel manufacturing industries as the most wear-resistant material suitable for industrial use, because of its high carbide content, we believe that the high costs associated with tungsten carbide make it impractical for most businesses.We believe that Arcoplate provides industry with solutions to most wear-related problems at a cost which is competitive with conventional welded overlay wear plates and substantially lower than tungsten carbide. Results of Operations For the Three and Six Months Ended March 31, 2010 Compared with the Three and Six Months Ended March 31, 2009 Sales Alloy Steel had sales of $5,128,924 for the three months ended March 31, 2010, compared to $1,479,774 for the three months ended March 31, 2009.These sales consist solely of the sale of our Arcoplate product.Substantially all of our sales during the periods were denominated in Australian dollars.Sales were converted into U.S. dollars at the conversion rate of $0.91950 for the three months ended March 31, 2010 and $0.68350 for the three months ended March 31, 2009 representing the average foreign exchange rate for the respective periods. Alloy Steel had sales of $10,970,952 and $3,325,278 for the six months ended March 31, 2010 and the six months ended March 31, 2009 respectively.These sales consist solely of our Arcoplate products. The increase in sales for the period is a continued representation of a return to normal operations by several of the Company’s customers after the downturn experienced by the world economy during the same period last year.During the quarter, the demand for our product increased significantly with several large orders being received.The Company has continued to promote its product in the market place as a superior option for maintenance. - 5 - Gross Profit and Cost of Sales Alloy Steel had cost of sales of $2,120,156 for the three months ended March 31, 2010, compared to $764,780 for the three months ended March 31, 2009.The gross profit amounted to $3,008,768 for the three months ended March 31, 2010, compared to $714,994 for the three months ended March 31, 2009. Alloy Steel had a cost of sales of $4,609,021 and $1,914,213 for the six months ended March 31, 2010 and the six months ended March 31, 2009 respectively.Alloy Steel’s gross profit was $6,361,931 or 58.0% of sales, and $1,411,065 or 42.4% of sales, for the respective six month periods. The increase in gross profit percentage is attributable mainly to increased margins on various orders as demand has continued to grow allowing the Company to return to more normal pricing models from the discount pricing models that were being used to generate sales during the downturn, and increased efficiencies in production gained with the additional manufacturing capacity provided by the new mill completed prior to the global economic downturn, arising from an increased absorption of overheads due to the increased volume of production. Operating Expenses Alloy Steel had no material operating expenses other than selling, general and administrative expenses for the three and six months ended March 31, 2010 and 2009.All of these costs are considered to be overhead expenditure by the Company. Alloy Steel had selling, general and administrative expenses of $1,360,089 for the three months ended March 31, 2010, compared to $647,745 for the three months ended March 31, 2009. Alloy Steel had operating expenses of $2,486,628 and $1,325,011 for the six months ended March 31, 2010 and six months ended March 31, 2009 respectively. The expenditure for the three and six month periods ended March 31, 2010 increased compared to the three and six month periods ended March 31, 2009 as operations continued to return to a normal state with the increase in orders received from customers.Areas in which costs increased include bonuses paid in line with the increased sales achieved, administrative staff remuneration through increased salaries and additional staff and increased off-site temporary storage costs for goods produced and raw materials.These increased costs have been partially offset by the production efficiencies noted above. Income (Loss) Before Taxes Alloy Steel’s income before income tax (benefit) was $1,109,588 for the three months ended March 31, 2010, compared to $87,816 for the three months ended March 31, 2009. Alloy Steel’s income before income tax (benefit) was $2,615,651 for the six months ended March 31, 2010, compared to $119,164 for the six months ended March 31, 2009. Net Income (Loss) Alloy Steel had a net income of $1,109,588 or $0.064 per share, for the three months ended March 31, 2010, compared to $39,000, or $0.002 per share, for the three months ended March 31, 2009. Alloy Steel had a net income of $2,617,540 or $0.151 per share, for the six months ended March 31, 2010, compared to $41,949, or $0.002 per share, for the six months ended March 31, 2009. Predominately all operations of Alloy Steel are conducted by the Australian subsidiary, and therefore, the majority of the amounts reported are initially recorded in Australian dollars by the subsidiary.The value of the Australian dollar compared to the US dollar has been volatile over the reporting period, and therefore the exchange rate movement continues to have a considerable impact upon the values reported by the Company.This is evident in the calculation of the Company’s comprehensive income for the period which reflects a foreign currency translation income of $402,094 for the six months ended March 31, 2010 compared with a foreign currency translation loss of $1,017,849 for the six months ended March 31, 2009. - 6 - Liquidity and Capital Resources For the six months ended March 31, 2010, net cash provided by operating activities was $1,587,377.The net income may be reconciled to this amount by an adjustment for depreciation and amortization of $154,050, a reversal of previous write down of assets to fair values of $12,113, income received in forms other than cash of $3,411, a profit on the disposal of fixed assets of $1,443, non-controlling shareholders interests in subsidiary loss of $1,889 and a decrease in cash and cash equivalents attributable to changes in operating assets and liabilities of $1,165,372, which consisted primarily of an increase in accounts receivable of $127,357, an increase in inventories of $952,100 an increase in other current assets of $11,791 and a decrease in accounts payable and other current liabilities of $574,210, which was offset by an increase in tax payable of $500,086. At March 31, 2010, the Company had a working capital surplus of $4,999,978. The Company is actively reviewing options to raise additional capital through debt and/or equity financing.Although it currently has no commitment to do so, any additional capital raised would be applied to the research of nanotechnology and to an overseas manufacturing expansion. Significant Changes in Number of Employees No significant change in the number of employees is anticipated in the next three months. Purchase or Sale of Plant and Significant Equipment We have no material commitments for financing to purchase or construct machinery to expand our capacity to produce Arcoplate. Effect of Recent Accounting Pronouncements The effect of recent accounting pronouncements has been detailed above in Note 2 to the Financial Statements contained in Item 1. FORWARD-LOOKING STATEMENTS This Form 10-Q contains various “forward-looking statements” within the meaning of the Securities Act of 1933 and the Securities Exchange Act of 1934, and we intend that such forward-looking statements will be subject to the safe harbors created thereby. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from the future results, performance or achievements expressed or implied by any forward-looking statements.Such risks and uncertainties include our projected sales and profitability, growth strategies, anticipated trends in our industry segment, our future financing plans, anticipated needs for working capital and those risks and uncertainties referenced under the headings entitled “Risk Factors” contained in our 2009 Annual Report on Form 10-K. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors.In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur.The forward-looking statements contained in this Quarterly Report on Form 10-Q speak only as of the date hereof and we expressly disclaim any obligation to provide public updates, revisions or amendments to any forward-looking statements made herein to reflect changes in our expectations of future events. Item 3.Quantitative and Qualitative Disclosures About Market Risk There have been no material changes in the risks faced by the Company as disclosed on the Form 10K for the year ended September 30, 2009. - 7 - Item 4.Controls and Procedures Based on their evaluation as of the end of the period covered by this Quarterly Report on Form 10-Q, our management, including our Chief Executive Officer and Chief Financial Officer, concluded that our disclosure controls and procedures, as defined in Rules 13a – 15(e) and 15d – 15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), were effective. During the quarter under report, there was no change in our internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION Item 5.Other Information On April 8, 2010, the Company filed Form 8-K with the SEC providing information on several matters including the appointment of an independent director, the amendment of the Company’s By-Laws, and the formation of a special committee consisting of the independent director to assist the Company with a request for information from Financial Industry Regulation Authority (“FINRA”) in relation to unusual trading activity during the period from July 6, 2009 to September 4, 2009.FINRA has advised that the inquiry should not be construed as an indication that the staff has determined violations of FINRA Conduct Rules or US Federal Securities laws has occurred, or as a reflection of the merits of the securities involvedor any person who effected transactions in such securities.The Company is continuing to co-operate by providing the information requested. Item 6.Exhibits Certification of the Chief Executive Officer required by Rule 13a-14(a) or Rule 15d-14(a)pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Financial Officer required by Rule 13a-14(a) or Rule 15d-14(a) pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ALLOY STEEL INTNERATIONAL, INC. Date:May 10, 2010 By: /s/Alan Winduss Alan Winduss, Chief Financial Officer (Principal Financial Officer) - 8 -
